Case

Oo A ND Nn & WW NYO KF

—_—
©

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

P—

JORDY OCHOA,

Petitioner
V.

L.R. THOMAS, et al.,

Respondents.

 

 

DATE: July 27, 2021

 

 

United States Magistrate Judge,

 

2:11-cv-06864-JGB-GJS Document 152 Filed 07/27/21 Page1ofi1 Page ID #:3022

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No. CV 11-6864-JGB (GJS)

JUDGMENT

Pursuant to the Court’s Order Accepting Findings and Recommendations of

IT IS ADJUDGED THAT this action is dismissed with prejudice.

Zoe

 

JESUY¢. BERNAL “=~
UNITE

STATES DISTRICT JUDGE

 

 
